t c memo united_states tax_court michael t hawkins petitioner v commissioner of internal revenue respondent docket nos filed date p failed to file federal_income_tax returns for and r determined deficiencies and additions to tax pursuant to sec_6651 and i r c for p’ sec_2002 and tax years and pursuant to sec_6654 i r c for p’s tax_year held p is liable for the deficiencies and additions to tax as determined by r p is also liable for a penalty under sec_6673 i r c because his position in these cases is frivolous michael t hawkins pro_se paul k voelker for respondent memorandum findings_of_fact and opinion wherry judge these consolidated cases are before the court on petitions for redetermination of statutory notices of deficiency for petitioner’ sec_2002 and tax years the issues for decision are whether the court has jurisdiction to decide these cases whether dollar_figure paid to petitioner in as wages is includable in petitioner’ sec_2002 taxable_income whether dollar_figure in nonemployee compensation dollar_figure in gambling winnings and dollar_figure in other income are includable in petitioner’s taxable_income whether petitioner is liable for additions to tax under sec_6651and for hi sec_2002 and tax years and under sec_6654 for his tax_year and whether the court should impose a penalty on petitioner under sec_6673 1in addition on date petitioner filed a motion to dismiss both cases for lack of jurisdiction 2unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended and in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure 3at trial respondent made an oral motion to impose a penalty under sec_6673 findings_of_fact at the time he filed his petitions petitioner resided in nevada petitioner failed to file federal_income_tax returns for hi sec_2002 and tax years in date and date respondent prepared sec_6020 returns for petitioner’ sec_2002 and tax years respectively on february and date respondent issued petitioner notices of deficiency for hi sec_2002 and tax years respectively with respect to petitioner’ sec_2002 tax_year respondent determined a deficiency of dollar_figure and an addition_to_tax under sec_6651 of dollar_figure with respect to petitioner’s tax_year respondent determined a deficiency of dollar_figure and additions to tax under sec_6651 and of dollar_figure and dollar_figure respectively together with an addition_to_tax under sec_6654 of dollar_figure petitioner then filed timely petitions with this court and a trial was held on date in reno nevada 4those sec_6020 returns consisted of individual_master_file tax modules reflecting petitioner’s account in the internal revenue service’s computer system forms income_tax examination changes forms 886-a explanation of items and forms sec_6020 certification 5the explanatory form sent to petitioner along with the notice_of_deficiency reveals that the dollar_figure was actually comprised of a dollar_figure addition_to_tax under sec_6651 and an dollar_figure addition_to_tax under sec_6651 opinion i petitioner’s motion to dismiss for lack of jurisdiction in his motion to dismiss filed with the court after the trial on date petitioner proclaims unabashedly that he did not and shall not file an income_tax return emphasis in original he argues that the sec_6211 which defines a deficiency should be read in conjunction with sec_6020 and that respondent was required to but did not prepare substitute returns he also argues that the account of michael t hawkins was closed for the income_tax year of on date and the account was closed for the year on date petitioner is wrong in all relevant respects nothing in sec_6020 sec_6211 or the internal_revenue_code as a whole suggests that those two sections should be read together if a taxpayer fails to file a return the commissioner can determine a deficiency without first preparing a substitute return under sec_6020 see 847_f2d_1379 9th cir a rule requiring the commissioner to prepare a return first would create an administrative burden for no good reason moreover respondent did in fact prepare sec_6020 returns for petitioner’ sec_2002 and tax years finally petitioner’s naked assertion that the court lacks jurisdiction because his accounts for and were closed is devoid of factual or legal support our jurisdiction to redetermine a federal_income_tax deficiency depends on the issuance of a valid notice_of_deficiency and a timely filed petition see 93_tc_22 petitioner filed timely petitions in response to valid notices of deficiency regarding hi sec_2002 and tax years we therefore have jurisdiction to decide these cases and shall deny petitioner’s motion to dismiss for lack of jurisdiction ii and federal_income_tax deficiencies sec_61 specifies that except as otherwise provided gross_income includes all income from whatever source derived the commissioner’s determination of a taxpayer’s liability for an income_tax deficiency is generally presumed correct and the taxpayer bears the burden of proving that the determination is improper see rule a 290_us_111 in unreported income cases like this one the court_of_appeals for the ninth circuit7 has held that the presumption of 6although sec_7491 may shift the burden_of_proof to the commissioner in specified circumstances petitioner has fallen woefully short of satisfying the prerequisites under sec_7491 and for such a shift 7absent stipulation to the contrary the appropriate venue continued correctness applies once the commissioner introduces some substantive evidence reflecting that the taxpayer received unreported income 181_f3d_1002 9th cir affg tcmemo_1997_97 if the commissioner introduces such evidence the burden shifts to the taxpayer to show by a preponderance_of_the_evidence that the deficiency was arbitrary or erroneous id respondent has submitted a form_2866 certificate_of_official_record containing a computer-generated internal_revenue_service irs wage and income transcript which reflects that camco inc issued petitioner a form_w-2 wage and tax statement reporting that petitioner was paid dollar_figure in wages tips and other compensation during and that no federal_income_tax was withheld this is sufficient to lay an evidentiary foundation with respect to the dollar_figure in unreported wage income determined with respect to petitioner’ sec_2002 tax_year see 953_f2d_531 9th cir this circuit as well as other circuits have held that official irs documents even if generated by a computer are admissible as public records concerning petitioner’s tax_year respondent has submitted a similar form_2866 containing a computer-generated continued for an appeal of this decision is the court_of_appeals for the ninth circuit see sec_7482 irs wage and income transcript showing that peppermill casinos inc filed forms w-2g certain gambling winnings reporting payments to petitioner of dollar_figure dollar_figure big_number and dollar_figure for gross winnings in and that there was no federal_income_tax withheld on any of the reported income items for the wage and income transcript also reflects that mortgage america llc filed a form 1099-misc miscellaneous income reporting the payment of dollar_figure in nonemployee compensation to petitioner in finally the wage and income transcript reflects a form 1099-misc filed by gdl associates reporting the payment of dollar_figure of other income to petitioner in this is sufficient to lay an evidentiary foundation with respect to the unreported income dollar_figure in wages dollar_figure in gambling winnings and dollar_figure in other income determined by respondent with respect to petitioner’s tax_year see hughes v united_states supra pincite as a consequence the burden is on petitioner to show by a preponderance_of_the_evidence that the deficiency was arbitrary or erroneous petitioner has not raised a reasonable dispute as to any item_of_income reported on the information returns and has not even attempted to submit information or evidence to counter that submitted by respondent instead he resorts to tax- protester rhetoric so frivolous that it does not warrant discussion see 737_f2d_1417 5th cir we perceive no need to refute these arguments with somber reasoning and copious citation of precedent to do so might suggest that these arguments have some colorable merit we therefore sustain the deficiencies as determined by respondent for petitioner’ sec_2002 and tax years iii additions to tax under sec_7491 the commissioner bears the burden of production with respect to a taxpayer’s liability for penalties or additions to tax this means that the commissioner must come forward with sufficient evidence indicating that it is appropriate to impose the relevant penalty 116_tc_438 in instances where an exception to the penalty or addition_to_tax is afforded upon for example a showing of reasonable_cause or substantial_authority the taxpayer bears the burden of coming forward with evidence sufficient to persuade a court that the commissioner’s determination is incorrect id pincite sec_6651 imposes an addition_to_tax of percent per month or a fraction thereof up to a maximum of percent for 8for example in his brief he argues that filing a tax_return is voluntary that forms have become illegal and that i am a christian and i do not believe in personal taxation he also argues that he was denied a speedy trial and raises the same oft-rejected substitute-return argument that he raised in his motion to dismiss for lack of jurisdiction failure_to_file a timely return unless it is shown that such failure is due to reasonable_cause and not to willful neglect sec_6651 imposes an addition_to_tax of percent per month up to a maximum of percent for failure to pay the amount of tax shown on a return the two penalties combined however may not exceed percent per month see sec_6651 where as here both additions to tax are determined this is accomplished by reducing the sec_6651 addition_to_tax from percent per month to percent per month sec_6654 imposes an addition_to_tax for underpayment of estimated income_tax by an individual taxpayer that addition_to_tax is computed by reference to four required_installment payments of the taxpayer’s estimated_tax liability each constituting percent of the required_annual_payment sec_6654 d a for taxpayers whose adjusted_gross_income for the preceding year was dollar_figure or less the required_annual_payment is equal to the lesser_of percent of the tax shown on the individual’s return for the current_year or if no return is filed percent of his or her tax for such year or if the individual filed a return for the immediately preceding_taxable_year percent of the tax shown on that return sec_6654 respondent has satisfied his burden of production with respect to all three additions to tax with respect to the sec_6651 addition_to_tax respondent has satisfied the burden of production because petitioner has admitted repeatedly that he failed to file federal_income_tax returns for and respondent has satisfied the burden of production with respect to the sec_6651 addition_to_tax because petitioner failed to pay hi sec_2002 and tax_liabilities as shown on the sec_6020 returns which are treated as filed by the taxpayer for purposes of determining the amount of the addition under sec_6651 sec_6651 see 127_tc_200 affd 521_f3d_1289 10th cir finally respondent has satisfied the burden of production with respect to the sec_6654 addition_to_tax because petitioner failed to file a federal_income_tax return and made no estimated_tax payments for that tax_year because petitioner had taxable_income and owed unpaid tax for and did not file a federal_income_tax return for the preceding tax 9in 127_tc_200 affd 521_f3d_1289 10th cir the commissioner did not introduce the sec_6020 return into evidence or otherwise prove that a sec_6020 return had been prepared for the year at issue in contrast the sec_6020 returns for petitioner’ sec_2002 and tax years were submitted together with respondent’s response to petitioner’s motion to dismiss those returns are sufficient for purposes of the sec_6651 additions to tax see ellis v commissioner tcmemo_2007_207 hennard v commissioner tcmemo_2005_275 see also 91_tc_926 year respondent has met his burden of producing evidence that petitioner had a required_annual_payment of estimated_tax for the court also notes that petitioner does not fit within any of the exceptions listed in sec_6654dollar_figure accordingly we conclude that petitioner is liable for the sec_6651 and additions to tax for hi sec_2002 and tax years and for the sec_6654 addition_to_tax for his tax_year iv sec_6673 penalty respondent by oral motion at trial has asked the court to impose a penalty of dollar_figure under sec_6673 dollar_figure for each of the tax years at issue sec_6673 authorizes the tax_court to impose a penalty not in excess of dollar_figure on a taxpayer for proceedings instituted primarily for delay or in which the taxpayer’s position is frivolous or groundless a position maintained by the taxpayer is ‘frivolous’ where it is ‘contrary to established law and unsupported by a reasoned sec_6654 provides two exceptions to the sec_6654 addition_to_tax first the addition is not applicable if the tax shown on the taxpayer’s return for the year in question or if no return is filed the taxpayer’s tax for that year reduced for these purposes by any allowable credit for wage withholding is less than dollar_figure sec_6654 second the addition is not applicable if the taxpayer’s tax for the full 12-month preceding tax_year was zero and the taxpayer was a citizen or resident_of_the_united_states sec_6654 in light of our earlier conclusion regarding petitioner’s deficiency petitioner is liable for a deficiency for that net of withholding exceeds dollar_figure further it has not been shown that petitioner had no tax_liability in colorable argument for change in the law ’ 114_tc_136 quoting 791_f2d_68 7th cir although we are loath to impose a frivolous filing penalty that is unwarranted the facts and circumstances surrounding these proceedings cry out for the imposition of the penalty this is not petitioner’s first appearance before the court nor is he unfamiliar with the sec_6673 penalty in hawkins v commissioner tcmemo_2003_181 we warned petitioner that we might impose upon him a sec_6673 penalty were he to institute or maintain a proceeding with frivolous arguments in the future that was not our only warning to petitioner at trial in these cases we apprised petitioner more than once that he was advancing frivolous arguments and could be penalized up to dollar_figure if he persisted in doing so rather than heed those warnings petitioner continued to make frivolous arguments in his motion to dismiss for lack of jurisdiction and in his briefdollar_figure as a consequence we shall impose upon him an dollar_figure penalty pursuant to sec_6673 we do not impose upon petitioner the dollar_figure penalty requested by respondent primarily because we are not convinced that petitioner fully appreciates the magnitude of his actions rather he appears to be influenced greatly by some very 11see supra note inadequate advisers at least when it comes to matters concerning his federal_income_tax obligations and litigation before this court john e buras mr buras a self-proclaimed public minister in the world prayers answered ministry signed the service by mail certificates attached to a number of petitioner’s filings mr buras has been convicted under sec_7203 on four counts of willfully failing to file federal_income_tax returns see 633_f2d_1356 9th cir mr buras has also been penalized by this court under sec_6673 for instituting a frivolous and groundless petition buras v commissioner t c summary opinion dollar_figure in addition to the involvement of mr buras a number of petitioner’s frivolous pleadings including his motion to dismiss for lack of jurisdiction and his brief were signed by linwood edward tracy jr mr tracy who proclaims himself p o a form_2848 and counsel for and with world prayers answered ministry embassy pursuant to the first ninth and tenth 12in this court’s summary opinion concerning john e buras the court noted that mr buras was an evangelist and associate pastor in world’s prayers answered church of god and that mr buras was convicted of willful failure_to_file federal_income_tax returns buras v commissioner t c summ op we assume that the john e buras whose name appears on the certificates of service in petitioner’s cases is that same individual amendment of the u nited states constitution like mr buras mr tracy is a public minister with world prayers answered ministry see 243_frd_662 d nev mr tracy has no discernible tax experience and is not admitted to practice before this court in the end we can only hope that petitioner realizes that mr buras and mr tracy both of whom lack any indicia of formal tax training or status as tax professionals are not competent tax advisers their influence if any has been to petitioner’s ultimate detriment in these cases the court has considered all of petitioner’s contentions arguments requests and statements to the extent not discussed herein we conclude that they are meritless moot or irrelevant to reflect the foregoing appropriate orders and decisions will be entered
